Citation Nr: 0824723	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1945 to October 
1946.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina that 
denied the appellant's claim of entitlement to service 
connection for bilateral hearing loss.

In July 2006, a Board hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board thereafter denied the appellant's claim for service 
connection for bilateral hearing loss in a decision dated 
September 15, 2006.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In April 2008, the parties filed 
a Joint Motion for Remand.  An April 2008 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  
The issue on appeal was remanded for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the Joint Motion.  A 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

In January 2005, the RO made a formal finding of the 
unavailability of the veteran's service records because the 
National Personnel Record Center (NPRC) had identified the 
appellant's records as having been destroyed in the fire of 
1973.  In cases where the veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

In this case, it is unclear whether the RO has attempted to 
obtain alternative records.  This should be rectified and 
documented on remand.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  

As noted in the Joint Motion, VA did not advise the appellant 
to submit alternative forms of evidence to support his claim.  
The appellant should be afforded the opportunity to provide 
such documentation.

Furthermore, the VA medical opinions of record have been 
declared to be inadequate.  The Joint Motion indicates that 
the September 2004 examiner's response was inadequate because 
it was speculative and the December 2005 examiner's report 
was inadequate because review of the audiograms of record was 
not reflected in the opinion.  Further, the examiner's 
opinion did not discuss the third party statements of record 
concerning the appellant's hearing capacity after his return 
from active service. 

The Joint Motion also discussed the failure to address the 
credibility of the lay statements of record.  In particular, 
the credibility of the layperson observations concerning the 
continuity of the appellant's symptoms of hearing loss after 
his separation from active service.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology and onset date of the 
appellant's hearing loss; there is no adequate probative 
medical opinion of record that addresses whether there is any 
relationship between the appellant's active military service 
and his development of the hearing loss that was clinically 
documented at least as early as 1969.  The considerations 
described above require a remand for a search for service 
medical records and for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  

In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
service connection claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should take appropriate 
steps to secure all alternative service 
medical records for the veteran from any 
appropriate source.  Per the VA 
Adjudication Procedure Manual, the non-
exhaustive list of documents that may be 
substituted for service medical records 
in this case includes, but is not limited 
to, statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
(including any employee health 
facilities) who have treated him for any 
hearing-related disorder since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist and an otolaryngologist to 
review the claims file, including all 
pertinent medical records, and provide a 
written opinion as to the etiology and 
onset of the veteran's current hearing 
loss.  The reviewers are requested to 
provide an opinion as to the medical 
probability that any documented hearing 
loss is related to acoustic trauma the 
veteran may have experienced in service 
as opposed to that which he experienced 
in relation with his post-service 
occupational and/or recreational history 
or some other cause or causes.  

Specifically, the reviewers are requested 
to state whether the veteran's defective 
hearing is related to any incident of 
military service, and state the reasons 
for such an opinion.  Each opinion should 
include a discussion of the audiograms of 
record, to include those dated in October 
1969, May 1982, and December 1987.  Each 
opinion should also include a discussion 
of the private medical records dating 
from 1969 that mention the veteran's 
problems with hearing loss, as well as a 
discussion of the descriptions of the 
veteran's hearing loss symptoms over the 
years that were submitted by the veteran 
and his family members.  The effect and 
significance, if any, of in-service and 
post-service noise exposure must be 
delineated by each reviewer.

The reviewers must state the reasons for 
each opinion rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners.  If it 
is determined that an examination is 
needed before the requested opinions can 
be rendered, the AMC/RO should schedule 
the appellant for such an examination.

5.  Upon receipt of each VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

6.  Then, after the completion of any 
indicated additional development, the RO 
should readjudicate the appellant's 
bilateral hearing loss claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and caselaw, including those 
pertaining to continuity of symptoms and 
the credibility of lay statements.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  All relevant evidence 
of record should be addressed.  The 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

